The ChancelloR.
It appears that prior to the year 18U7, this defendant became embarrassed in his circumstances, and was indebted, among others, to the complainant, and particularly in the amount of two judgments, which were outstanding against the defendant, and which had been assigned over to the complainant at the defendant’s request, on his paying the amount to the persons entitled. In May, 1807, his property wars advertised to be sold by the sheriff of the county of Morris, on a judgment and execution in favour of William Colfax and Robert Colfax. At the request of the defendant, the complainant purchased the property at the sale, and took a sheriff1 ⅛ deed. It was expressly agreed that the defendant might redeem it on paying what was justly due to the complainant. The defendant continued in possession of the premises thus purchased for a number of years. And during this time the complainant made further advances of money to the defendant, until, the defendant ultimately refusing to account for the monies received, or to pay the amount justly due, the complainant instituted an action of ejectment against him in the supreme court, in 1824, for the recovery of the possession of the premises conveyed to him in the sheriff’s deed. Upon this the defendant filed a bill in this court, setting out particularly the facts of the judgment, the execution, the sheriff’s sale, the agreement and the deed, and insisted that he was not indebted on a just account being taken, and that this complainant should be decreed to reconvey the property to him. The complainant was thereupon injoined from proceeding in the ejectment. The cause having been put at issue, and testimony taken on both sides, came on to be heard; and it was decided that the sheriff’s deed wars taken and held by this complainant to secure, save harmless and indemnify him for all advancements made, and responsibilities incurred by him for the defendant; and it was referred to a master to take an account of what was *257due, if any thing, from the one party to the other. The master reported that there was due from Simon Yanness, the defendant in this cause, to Jacob S. Vanness, the complainant, in the sum of two thousand six hundred and twenty-nine dollars and twenty-one cents, for monies paid and advanced to and for the use of the said Simon Yanness, and which were to be secured by the said sheriff’s deed. This report was afterwards confirmed; and it was ordered and decreed that the said Simon Vanness should pay the amount of it to Jacob S. Yanness in six months, and that upon such payment, Jacob S. Yanness should convey the said land and premises contained in the sheriff’s deed to the said Simon. And it was further ordered, that if the said Simon should refuse to pay the amount due, within the said six months, that the injunction should be dissolved and the bill dismissed. He refused to pay the money found due, and the injunction was accordingly dissolved. The complainant was then about to proceed with his ejectment for the purpose of recovering possession of the property, when he discovered, upon examination, that the judgment on which the execution issued, by virtue of which the property was sold, was not recorded and signed, though duly entered in the minutes of the court; and also that the execution was erroneously set out and described in the said deed. Under these circumstances he now comes into this court for relief. He seeks it in one of two ways ; and prays, either that the defendant may be restrained from denying the existence of a judgment, which in his own bill he admitted, and that he may be restrained from setting up, on the trial of the cause, the discrepancies between the execution and the sheriff’s deed, or that in respect to them the sheriff’s deed may be amended ; or, he prays, that as the property has been declared by this court to be subject to a right of redemption, (which he acknowledges to be correct,) and inasmuch as the defendant has refused to pay the amount found due from him to the complainant, as heretofore ascertained by one of the masters of this court, and as the said amount is still due, that the defendant be decreed to pay the same to the complainant by some short day, and in default thereof, that he be for ever debarred and foreclosed of and from all light and equity of redemption of and in the said lands, if he have any under the cir*258cumstances of the case ; or otherwise, that the land may be sold for the payment and satisfaction of the complainant’s claim.
To this bill the defendant has demurred, and the case is submitted to the court.
I deem it unnecessary to discuss the question, how far this court might lawfully go in directing a court of law to dispense with the production of a judgment, which upon settled principles in such courts is necessary to the establishment of a strict legal title. Tlie sheriff’s deed might be reformed; but unless the judgment could be supplied, or the party enjoined from taking advantage of the want of it, the correction would be of no avail. The complainant’s remedy appears to me to grow naturally out of the other aspect of the bill. The purchase was made originally with the consent, if not at the request of the defendant, and certainly for his benefit. Tire complainant was to have such an interest in the property as would indemnify him for the money he had paid, and for what he should afterwards advance. And he was to hold this interest under the sheriff’s deed. Such was the security offered by the defendant, and accepted by the complainant. Now admitting the deed to be defective, it was unknown to botli parties. The one intended to give, and the other to receive, a sufficient and valid security. And although it turns out to be insufficient in law, yet the party has, in equity, a vested claim or lien on the property for the amount of his demand, and the defendant is estopped from coining into this court and setting up any defect in the title. This conveyance of the sheriff, under the circumstances presented in the bill, is justly to be considered as the act of the defendant himself, and he shall not be permitted to impugn it. There are no other parties interested, so far as is known to the court, and as between him and the complainant, he is precluded.
And this places the matter on the most favourable footing for the defendant. If the property is worth more than the amount for which it is held, he will be at liberty to redeem it on payment of the sum actually due. Any other measure of justice tbe defendant ought not to require. If lie fail to do so, I see no reason why the property should not be sold for the payment of what is *259honestly due the complainant, or the right of the defendant entirely foreclosed.
The proper mode in which to afford relief, and also the mode of ascertaining the amount, are matters not necessary now lobe decided.
Let the demurrer be overruled, with costs.